Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 1 of 13 PageID #: 323

                                         MICHAEL HUESTON
                                               ATTORNEY                 A T     LAW
    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    1 6    C O U R T       S T R E E T                                                       T e l :   ( 7 1 8 )   2 4 6 - 2 9 0 0
    S U I T E     1 8 0 0                                                                    F a x :   ( 7 1 8 )   2 4 6 - 2 9 0 3
    B R O O K L Y N ,          N E W     Y O R K   1 1 2 4 1                E m a i l :   m h u e s t o n @ n y c . r r . c o m
    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    A   D M I T T E D    N Y




                                                                         March 27, 2020

 By Email & Hand
 A.U.S.A. Kayla Bensing
 United States Attorney’s Office
 Eastern District of New York
 271 Cadman Plaza East
 Brooklyn, New York 11201

                        Re: United States v. Lucio Celli, et al., 19 Cr. 127 (AMD)


 Counsel:
                        I represent defendant Mr. Lucio Celli in the above referenced case.

                I write this letter pursuant to Rules 7 and 16 of the Federal Rules of Criminal
 Procedure in lieu of a formal motion, which might unnecessarily burden the Court. In the event
 of a disagreement between us as to whether the defendant is entitled to a particular item, we can
 ask the Court to resolve the conflict. Your office is, of course, under a continuing duty to
 disclose Brady and Rule 16 materials as you become aware of them.

                                                          A. Definitions

                  Discovery and inspection of the items described below is both reasonable and
 necessary to the preparation of the defense. Our request for discovery and inspection relates to
 items in the possession, custody, or control of the United States Attorney as well as all federal,
 state and city agencies or governmental entities over which it has sufficient control or liaison to
 obtain access to materials possessed by such agency or entity. With respect to those items which
 we request, if the United States Attorney does not have them in its possession, we ask for a
 statement to the effect that such items do not exist or are not in the United States Attorney’s
 possession. If the United States Attorney is aware that a requested item exists but does not have
 it in its possession, then we request that the United States Attorney disclose the whereabouts of
 the item. As used herein, the term “document” means any tangible thing containing, reflecting or
 capable of reproducing or have reproduced from it, visually or orally, language, numerals or
 pictures, and relating or referring in any manner to the allegations of the indictment and the
 matters referred to therein. It is requested that the United States Attorney disclose the following:
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 2 of 13 PageID #: 324
 March 27, 2020                                                                      U.S. v. Celli
 A.U.S.A. Kayla Bensing

                             B. Rule 16 and Other Pretrial Materials

                 1.     The government is requested to permit the defendant and counsel to
 inspect and copy or photograph any relevant, written or recorded statements made by the
 defendant, agent or co-conspirator, or copies thereof, within the possession, custody or control of
 the government, the existence of which is known, or by the exercise of due diligence may
 become known, to the attorney for the government. In this regard, counsel for the government is
 specifically requested to inquire of all law enforcement personnel whom he knows to have been
 connected with this case as well as any and all potential government witnesses or other people
 who have supplied information to the government whether they are aware of any written or
 recorded statements of the defendant, and if so, to make such statements available, forthwith, for
 inspection by the defendant and counsel.

                Additionally, the defendant’s request for statements includes but is not limited to
 a copy of the Grand Jury testimony pertaining to the Indictment wherein the government alleges
 that the defendant engaged in the offense.

                 2.     The defendant requests that the government produce the substance of any
 oral statement, which the government intends to offer in evidence at the trial made by the
 defendant, agent or co-conspirators. The government is requested to conduct a conscientious
 effort to determine whether any individuals acting on behalf of the government are aware of any
 other oral statements purportedly made by the defendant or any agent or alleged co-conspirator.

                 3.     The defendant requests permission to inspect and copy or photograph any
 and all books, news articles, papers, documents, photographs, tangible objects, emails (including
 emails between the federal judiciary and the United States Marshal’s Office), recordings,
 buildings or places or copies of portions thereof, which are within the possession, custody or
 control of the government, the existence of which is known or by the exercise of due diligence
 may become known (this includes documents in the possession of a cooperating witness) to the
 government and which are material to the preparation of his defense or which are intended for
 use by the government as evidence-in-chief at the trial or were obtained from or belong to the
 defendant. Defense counsel seeks the right to inspect those items discoverable under Rule 16.

                  4.     The defendant further requests that the government permit him to inspect
 and copy or photograph any results or reports of physical or mental examinations and of
 scientific tests or experiments, or copies thereof, which are within the possession, custody or
 control of the government, the existence of which is known, or by the exercise of due diligence
 may become known, to the attorney for the government and which are material to the preparation
 of the defense or are intended for use by the government as evidence-in-chief at the trial. Your
 attention is respectfully directed to the fact that this provision is not triggered only with regard to
 such reports, etc., which the government intends to offer during its case-in-chief. Self-evidently,
 reports, etc., which are “material to the preparation of the defense” are also discoverable. In the
 event that the government is in fact in possession of reports, etc., which it does not intend to
 offer (or subsequently comes into possession of such reports), the government is respectfully
 asked to seek a ruling of the Court, ex parte if necessary, to assist in determining whether such
 reports are discoverable as “material to the preparation of the defense” of this case.


                                                   2
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 3 of 13 PageID #: 325
 March 27, 2020                                                                      U.S. v. Celli
 A.U.S.A. Kayla Bensing

                5.      The defendant requests an opportunity to inspect and copy any and all
 records, statements, notes of interviews, tape-recordings, alleged admissions or confessions,
 signed or unsigned, oral or written, which are attributed to or were taken from the defendant, all
 co-defendants or alleged co-conspirators which are within the possession, custody or control of
 the government, the existence of which is known, or through the exercise of due diligence may
 become known to counsel for the government.

                  6.      The defendant requests a designation by the government of those persons
 it intends to call as witnesses at the trial of this indictment and the addresses of such parties. The
 government is specifically requested to disclose the name and address of any witness, which it
 intends to call and from whom the government will seek to elicit “expert” testimony, within the
 meaning of the Federal Rules of Evidence. Moreover, the government is requested to provide a
 summary of the witness’ testimony, including the witness’ qualifications, opinions and the basis
 of the witness’ opinions, including any reports, studies or other data upon which such expert will
 rely in giving his/her testimony. Defendant's right to disclosure of this information is expressly
 recognized by recent amendments to the criminal procedure rules. Rule 16 of the Federal Rules
 of Criminal Procedure provides, in part, as follows:

                                             “Rule 16(G)”

                          EXPERT WITNESSES. Upon a defendant's request, the
                          government must give the defendant a written summary of
                          any testimony the government intends to use during its
                          case-in-chief at trial under Federal Rules of Evidence 702,
                          703, or 705 of the. The summary must describe the
                          witnesses' opinions, the bases of the reasons for those
                          opinions, and the witnesses’ qualifications.

                 7.     With respect to each witness the government intends to call at trial, or any
 member of the immediate family of any such witness, set forth a written summary of all charges
 or tax proceedings which could be brought by the government (as defined) or any other law
 enforcement or self-regulatory agency, but which have not or may not or which the witness
 believes have not or may not be brought because the witness is cooperating with or has
 cooperated with the government, or for any other reason. Include copies of all memoranda of
 understanding between the government and its witnesses, whether by way of a letter of the
 attorney for a witness or otherwise.

                 8.        The defendant requests that the government produce a list of any exhibits
 it intends to use at trial which are now known to the government and that additions, if any, to
 said list be provided.

                 9.     The government is requested to produce all documents and other evidence
 regarding drug and alcohol usage, abuse, and/or dependency by any individual the government
 intends to use as a witness at trial including, but not limited to, records relating to treatment of
 such individual in any federal, state, city, military or private drug or detoxification program.



                                                   3
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 4 of 13 PageID #: 326
 March 27, 2020                                                                       U.S. v. Celli
 A.U.S.A. Kayla Bensing

                10.     The government is requested to produce all documents and other evidence
 regarding any physical or mental disease, disability, or disorder affecting any individual the
 government intends to use as a witness at trial, including, but not limited to, records of
 hospitalization or other treatments for such physical or mental disease, disability, or disorder.

                 11. The government is requested to produce all documents and other evidence
 regarding any polygraph examination(s) given to any individual the government intends to use as
 a witness at trial.

                                          C. Brady Material

                  12.    The government is requested to disclose the names and addresses of any
 person whom the government knows to have relevant information regarding the facts of this
 case. In addition, all relevant Brady, Giglio, Agurs, and Bagley material is requested, including
 copies of all documents, statements, and any other evidence including, but not limited to, a
 written summary of all oral evidence and statements, now known to the government or which
 may become known or which through due diligence may be learned from the investigating
 agents or witnesses in this case or persons interviewed in connection with this investigation,
 which is exculpatory in nature or favorable to the defendant or which tends to negate or mitigate
 the guilt of the defendant, as to the offenses charged, or which would tend to reduce the
 punishment thereof. In this regard, disclose any and all records and/or information, which might
 be helpful or useful to the defense in impeaching said person. This includes, but is not limited
 to, any and all records and/or information revealing prior misconduct attributable to the person.
 Include the names, addresses, and telephone numbers of all persons who know or may know of
 any such favorable or exculpatory material or who may lead to persons or material, which may
 be favorable or exculpatory.

                  13.      With respect to each person the prosecution intends to call at trial, or any
 member of the immediate family of any such person, attach copies of all indictments,
 complaints, arrests, hearings or informations brought against such person by the federal, or any
 state or local government, all disciplinary actions brought by the federal, or any state or local
 government, and state what counts or actions have been the subject of guilty pleas, convictions,
 dismissals, or understandings to dismiss at a future date; the date or dates on which pleas of
 guilty, if any, took place; and the names of the judges or hearing officers before whom such
 pleas were taken. If the prosecution does not have copies of all indictments, complaints,
 informations, arrests, hearings or disciplinary actions, state the dates and places of such arrests,
 hearings, indictments, and informations, or disciplinary actions, the charge brought, and the
 disposition of those charges so far as it is known. With respect to each person the prosecution
 intends to call at trial, or any member of the immediate family of any such person, set forth a
 written summary of all charges which could be brought by the federal, or any state or local
 government, which have not or may not be brought because the witness is cooperating with or
 has cooperated with the federal, state or city governments, or for any other similar or related
 reason.

               14.    Include copies of all memoranda of understanding between the
 government and its witnesses, whether by way of a letter to the attorney for a witness or
 otherwise. Enumerate all inducements, promises, payments and witness fees by amount and date

                                                    4
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 5 of 13 PageID #: 327
 March 27, 2020                                                                    U.S. v. Celli
 A.U.S.A. Kayla Bensing

 made to, and all agreements made with, all persons the prosecution intends to call as witnesses at
 the trial. Include all information which may bear on the credibility of any witness and all
 information bearing on his relationship to any federal, state or city agency or agent, and any
 informant services or other services or acts performed by him with the knowledge, acquiescence,
 or at the instance of the government. This request embraces any inducements or promises or
 benefits conferred on any other person at the behest of any individual whom the prosecution
 intends to call as a witness at the trial, such as spouses or other family members of the potential
 witness.

                 15.     Provide all documents and other evidence regarding drug or alcohol usage
 and/or dependency by any individuals the prosecution intends to use as a witness at trial
 including but not limited to records relating to treatment of such individuals in any federal, state,
 city or military drug or detoxification program. All documents and other evidence regarding any
 physical or mental disease, disability, or disorder affecting any individual the prosecution intends
 to use as a witness at trial, including but not limited to records of hospitalization or other
 treatments for such physical or mental diseases, disability, or disorder.

                  16.     Provide all information, which may demonstrate an inconsistency or
 arguable inconsistency with another statement made by another person or that person; and all
 information, which may demonstrate a lack of knowledge or denial of knowledge by a witness
 about the facts of this case or the guilt or innocence of the defendant. The law is well settled that
 it is not for the prosecutor to decide what material is exculpatory or what material falls within the
 purview of Brady. Accordingly, we ask that any information which may arguable fall within the
 aforementioned categories is to be disclosed to counsel for the defendant.

                17.    The defendant requests the opportunity to inspect and copy any and all
 documents, memoranda, agreements, contracts, etc., which relate to promises of leniency, or
 agreements of immunity, either de facto or statutory immunity (inter alia, 18 U.S.C. ''6001, et
 seq.), which concern any person or business entity which are, in any way, connected to this case
 and which are within the possession, custody or control of the government, the existence of
 which known, or through the exercise of due diligence, may become known to counsel for the
 government.

                 18.     The defendant requests the opportunity to inspect and copy any and all
 documents, agreements, memoranda, contracts, etc., which reflect the payment of money or the
 receipt of other things of value by any individual or entity who provided assistance or
 information to any state or federal law enforcement or prosecutorial agency or any administrative
 agency in connection with this case. Such documents are sought whether or not such payments,
 etc., were made as the result of the assistance or information specifically provided in this case or
 another.

                 19.     The defendant requests that the government disclose the substance of any
 written or oral promises, inducements, agreements, etc., whether contingent or not, which have
 been made by any state or federal law enforcement representative, attorney or other person
 acting as agent of or on behalf of state or federal government, to any person or entity who is
 either to be a witness in this case or is otherwise connected to this case.


                                                  5
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 6 of 13 PageID #: 328
 March 27, 2020                                                                     U.S. v. Celli
 A.U.S.A. Kayla Bensing

                 20.     The defendant requests that the government disclose any and all actions,
 promises or efforts -- formal or informal -- on the part of the government, its agents and
 representatives to aid, assist or obtain benefits of any kind for any person whom the prosecution
 considers a potential witness at trial, or a member of the immediate family of such witness, or for
 the corporation, partnership, unincorporated association or business employing such potential
 witness or in which the witness is an employee, director, shareholder, trustee, partner member,
 agent or servant. This request includes, but is not limited to (a) letters to anyone informing the
 recipient of the witness' cooperation; (b) recommendations concerning federal or state aid or
 benefits or tax matters; (c) recommendations concerning licensing, certification or registration;
 (d) promises to take affirmative action to help the status of the witness in a profession, business
 or employment or promises not to jeopardize such status; (e) aid or efforts in securing or
 maintaining the business or employment or promises not to jeopardize such status; (f) aid or
 efforts concerning a new identity for the witness and his family, together with all other actions
 incidental thereto; (g) direct payments of money or subsidies to the witness or his or her family;
 or (h) any other activities, efforts or promises similar in kind or related to the items listed in (a)
 through (g) above.

                  21.    The defendant requests the opportunity to inspect and copy any and all
 agreements, contracts, memoranda or other documents which reflect agreements between any
 officer or agency of any state or federal government to provide assistance, protection or
 relocation to any individual or member of such individual's family, who provided assistance to
 any state or federal enforcement or prosecutorial agency, or administrative agency in conjunction
 with this case. These documents are sought whether or not such agreements were made as the
 result of assistance or information specifically provided in this case or another.

                             D. Search, Seizure and Related Material

                 22.    To the extent such materials have not already been produced, the
 defendant requests the opportunity to inspect and copy any and all records, schedules, bills or
 other documents which relate to this case including those which reflect telephone calls or toll call
 records or telephone charges over any instrument in which the defendants maintained a
 possessory interest or over such instrument the government knew, or believed, the defendant
 utilized and which are within the possession, custody or control of the government, the existence
 of which is known or through the exercise of due diligence may become known to counsel for
 government.

                23.      The government is requested to disclose any and all applications (and
 attendant documents and/or exhibits), affidavits, testimony, inventories and/or orders seeking,
 granting or denying judicial permission to conduct a physical search of any person or premises
 which relate to this case and which are within the possession, custody or control of the
 government, the existence of which is known or through the exercise of due diligence may
 become known to counsel for the government.

                 24.    The government is requested to disclose any and all documents, objects or
 other tangible things which were obtained by virtue of any physical search and/or seizure of any
 person or place, with or without prior judicial authorization, and which are germane to this case
 and are within the possession, custody or control of the government, the existence of which is

                                                   6
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 7 of 13 PageID #: 329
 March 27, 2020                                                                   U.S. v. Celli
 A.U.S.A. Kayla Bensing

 known or through the exercise of the diligence may become known to counsel for the
 government. With respect to any documents seized from the person or property of the defendant,
 or their agents, or co-conspirators, we request that the government make copies of said
 documents and provide them to us forthwith. Naturally, the defendant will reimburse the
 government for reasonable copying costs.

                 25.     The government is requested to disclose whether any pre-trial
 identification procedure was used in this case, including but not limited to photographic displays,
 lineups, showups, etc. If so, state the nature and circumstances of such identification procedure
 as well as the time, date, and place of the identification. State whether any witnesses were unable
 to identify the defendant, made a mistaken identification, or was uncertain in making an
 identification.

                 26.    The government is requested to disclose any and all information,
 documents, reports, orders, affidavits, etc., which relate in any way to any “mail cover”
 operations or the examination of the mail of any of the individuals involved in this case, and
 particularly the defendant.

                27.      The government is requested to disclose any and all information,
 documents, reports, orders, affidavits, etc., which relate in any way to any “pen register”
 operations or to the affixing of any instruments to record the telephone number of any incoming
 or outgoing telephone calls which were utilized in the investigation of this case and which are
 within the possession, custody or control of the government, the existence of which is known or
 through the exercise of due diligence may become known to counsel for the government.

                 28.     The government is requested to disclose any and all photographs (still
 photography), video recordings or motion pictures which were made in conjunction with this
 case, or which relate in any manner to this case, which are within the possession, custody or
 control of the government, the existence of which is known or through the exercise of due
 diligence may become known to counsel for the government.

                 29.     The government is requested to disclose any and all applications,
 affidavits, orders or other documents which relate to any telescopically enhanced surveillance
 which was conducted in conjunction with the investigation underlying this case or which relate
 in any manner to this government, the existence of which is known or through the exercise of
 due diligence may become known to counsel for the government. If telescopically enhanced
 surveillance was accomplished without court order, please indicate this, including relevant dates,
 times, places, etc.

                 30.     The government is requested to disclose any and all surveillance reports or
 memoranda with respect to the investigation underlying this case or which relate in any manner
 to this case, which are in the possession, custody or control of the government, the existence of
 which is known or through the exercise of due diligence may become known to counsel for the
 government.

               31.     The government is requested to disclose any and all court-authorized or
 non-court authorized observations by law enforcement officers of the defendant that were made

                                                  7
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 8 of 13 PageID #: 330
 March 27, 2020                                                                     U.S. v. Celli
 A.U.S.A. Kayla Bensing

 from: a) airplanes, helicopters or other airborne devices; b) property owned, leased or in which
 the defendant had a possessory, leasehold or ownership interest.

                 E.       Wiretapping, Eavesdropping and Consensual
                          Recordings and Related Materials

                32.      Discovery is sought as to all documents, applications, affidavits,
 supplemental affidavits, exhibits, transcripts, testimony, memoranda, warrants, orders, etc.,
 which relate to this case and which pertain to the use of mechanical or electronic interception
 devices which were made, written or issued by any representative of federal, state or city
 governments and which are within the possession, custody or control of the government, the
 existence of which is known or through the exercise of due diligence may become known to
 counsel for the government.

                33.    Discovery is also sought as to any and all statements of the defendant,
 agents, co-conspirators, or other individuals, whether oral, recorded or written which were seized
 by electronic or mechanical means and which are within the possession, custody or control of the
 government, the existence of which is known or through the exercise of due diligence may
 become known to counsel for the government.

                 34.     Discovery is sought as to any and all mechanical or electronic recordings
 and/or tapes that contain any of the defendant's, agent's or alleged co-conspirator's conversations
 or which emanated from any premises or over any instrument in which the defendant possessed a
 proprietary interest or which were made in connection with a court ordered eavesdropping
 warrant in which any defendant was named as a party to be intercepted or was a person who was
 in fact intercepted.

                 35.   Discovery is sought as to any and all memoranda, logs, line sheets,
 reports, notes, summaries, transcripts, periodic reports to the court or other written
 communications which were made by any public servant, or their duly authorized
 representatives, which are germane to this case and related in any way to wiretapping or
 eavesdropping conducted by agents of federal, state or city governments.

                 36.   Discovery is sought as to a schedule of each type of mechanical or
 electronic eavesdropping device or other device capable of intercepting oral communications or
 of intercepting communications over radio, telephone or radio-telephone equipment and which
 were used in conjunction with, or relate to, this case.

                 37.      The defendant’s request above for disclosure of documents relating to
 state and federal eavesdropping or wiretapping activity specifically seeks the disclosure of, but is
 not limited to, the following documents or information:

                 a.       any and all requests, applications and/or orders seeking or
                          requiring the sealing of tapes or other recordings;

                 b.       any and all requests, applications (whether granted or not)
                          and/or orders seeking or granting any initial interception


                                                    8
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 9 of 13 PageID #: 331
 March 27, 2020                                                                       U.S. v. Celli
 A.U.S.A. Kayla Bensing

                          order or renewal or extension of a previously existing
                          order;

                 c.       copies of any and all progress reports, or orders to make
                          such reports;

                 d.       any and all requests, applications and/or orders amending a
                          wiretap order or warrant to include the seizure of
                          conversations dealing with offenses other than those
                          specified in the original order of authorization;

                 e.       a schedule of any and all logs or other documents
                          maintained during or in conjunction with the interception of
                          wire or oral communications by law enforcement
                          personnel;

                 f.       any and all documents which relate to the use of “pen
                          registers,” “trap” or “trace” devices by law enforcement
                          personnel in conjunction with this case;

                 g.       copies of any and all inventories prepared in conjunction
                          with wiretapping or eavesdropping activity, which relate to
                          this case;

                 h.       copies of any and all transcripts prepared from tapes made
                          in conjunction with or subsequent to wiretapping or
                          eavesdropping activity, which relate to the present case;

                 i.       copies of any and all reports required pursuant to 18 U.S.C.
                          2519 or state counterparts;

                 j.       copies of any and all orders served in conjunction with the
                          requirement to provide notice of overhear and any and all
                          documents relevant to extensions or renewals thereof;

                 k.       any and all orders permitting the interception of radio
                          communications and all tapes or recordings produced in
                          accordance therewith;

                 l.       any and all transcripts, tapes or recordings in the
                          possession, custody or control of the government, the
                          existence of which is known or through the exercise of due
                          diligence may become known to counsel for the
                          government, which were made by a person who had given
                          prior consent to such interception whether or not such
                          person was a law enforcement officer or government
                          employee;


                                                   9
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 10 of 13 PageID #: 332
 March 27, 2020                                                                     U.S. v. Celli
 A.U.S.A. Kayla Bensing

                 m.       any and all documents which reflect the consent of a person
                          to have his or her wire or oral communication intercepted
                          which are in the possession, custody or control of the
                          government, the existence of which is known or through
                          the exercise of due diligence may become known to the
                          government;

                 n.       any and all applications, requests or correspondence
                          seeking the permission of the Attorney General of the
                          United States or any other federal or state law enforcement
                          officer, to consensually record wire or oral
                          communications, which are in the possession, custody or
                          control of the government, the existence of which is known
                          or through the exercise of due diligence may become
                          known to counsel for the government;

                 o.       any and all subscriber or customer records of the defendant
                          obtained pursuant to section 2703 of the Electronic
                          Communications Privacy Act of 1986, and any documents,
                          which authorized the government to obtain such
                          information.

                                     F. Miscellaneous Materials

                 38.     If not already provided to defense counsel, a copy of the prior criminal
 record, if any, of the defendant and alleged co-conspirators and a statement of the use, if any, the
 prosecution intends to make of such records at trial.

                39.     The following items of discovery, concerning the administration and
 procedures utilized in conducting the underlying grand jury investigation, are sought:

                a.        The government is requested to disclose the day upon
                          which the grand jury that returned the instant indictment
                          was empanelled, the duration of its term and any extensions
                          thereof.

                b.        If any grand jury extensions were obtained, the government
                          is requested to produce the affidavit and order in support of
                          such extensions.

                c.        The government is requested to disclose whether during the
                          deliberations and/or voting of this grand jury, any persons,
                          other than grand jurors, Assistant United States Attorneys
                          or stenographers, were present in the grand jury room.

                d.        The government is requested to disclose whether 16 people
                          were present at the time the instant indictment was voted.


                                                   10
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 11 of 13 PageID #: 333
 March 27, 2020                                                                       U.S. v. Celli
 A.U.S.A. Kayla Bensing

                e.        The government is requested to disclose whether the
                          instructions concerning the law and with respect to the
                          duties of the grand jurors and any matters before them,
                          were made by an Assistant government to the grand jury,
                          and further, if these instructions were duly recorded in the
                          minutes of the grand jury.

                f.        The government is requested to disclose whether any
                          Assistant United States Attorney, law enforcement officer
                          or agent of the state or other governmental agency or any
                          other persons summarized any testimony, tape recordings,
                          documents or evidence before the grand jury in connection
                          with the indictment herein.

                g.        The government is requested to disclose whether the grand
                          jurors that returned the instant indictment were instructed,
                          on the record, that they were entitled to formulate and pose
                          their own individual questions to any witness who appeared
                          before them.

                h.        The government is requested to disclose whether any grand
                          jury subpoenas were issued to prospective witnesses who
                          never testified in the grand jury, but instead were
                          interrogated outside the presence of the grand jury.

                i.        The government is requested to disclose comments, if any
                          regarding the prosecutor’s personal opinion regarding the
                          credibility or lack of credibility of any grand jury witness.

                j.        The government is requested to disclose communications if
                          any, between grand jurors and prosecutors, while the grand
                          jury is in session, not reflected on the record.

                k.        The government is requested to disclose any failure to
                          apprise the grand jury of crimes known to have been
                          committed by a grand jury witness and the fact that the
                          grand jury witness will not be prosecuted for such crimes if
                          that witness cooperates.

                l.        The government is requested to disclose whether any
                          prosecutor testified before the grand jury.

                m.        The government is requested to disclose whether the grand
                          jury was presented with an indictment, which had already
                          been signed.




                                                    11
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 12 of 13 PageID #: 334
 March 27, 2020                                                                     U.S. v. Celli
 A.U.S.A. Kayla Bensing

                n.        The government is requested to disclose whether the grand
                          jury voted separately as to each offense charged in the
                          indictment.

                o.        The government is requested to disclose whether a majority
                          of those jurors who voted the indictment herein heard
                          sufficient evidence to support the indictment.

                p.        The government is requested to disclose whether all
                          noncumulative evidence considered by the government to
                          be Brady material was presented to the grand jury.

                  40.    It is requested that the government give notice to the defendant of any
 intention to offer evidence pursuant to Federal Rule of Evidence 404(b) of other “crimes, wrongs
 or acts” of the defendant, whether offered pursuant to Fed. R. Evid. 404(b), as proof of the
 “enterprise” or the conspiracy alleged in the indictment, or under any other theory of
 admissibility. Such notice must be sufficiently detailed and provided sufficiently in advance of
 trial to permit counsel to properly litigate the admissibility of these issues in limine before trial.
 Accordingly, the government is requested to set forth a list of all such crimes, wrongs, or acts
 specified by date, time, location, and participants. Defendant’s right to receive notice of 404(b)
 proof is explicitly provided in the evidentiary rule. Rule 404(b) provides as follows:

                          Evidence of other crimes, wrongs, or acts is not admissible
                          to prove the character of a person in order to show action in
                          conformity therewith. It may, however, be admissible for
                          other purposes, such as proof of motive, opportunity, intent,
                          preparation, plan, knowledge, identity, or absence of
                          mistake or accident, provided that upon request by the
                          accused, the prosecution in a criminal case shall provide
                          reasonable notice in advance of trial, or during trial if the
                          court excuses pretrial notice on good cause shown, of the
                          general nature of any such evidence it intends to introduce
                          at trial.

                Further, if it is the intention of the United States Attorney to impeach the
 defendant’s credibility, should he testify, with evidence offered or testimony elicited pursuant to
 Federal Rules of Evidence 608 and 609, the United States is requested to disclose all such cross-
 examination items so that an advance ruling may be sought as to admissibility and potentially
 overriding prejudicial effect.

               41.     Provide counsel with a list of the names, aliases, and addresses of each
 and every unindicted co-conspirator known to the government.

               42.     Advise defense counsel of the existence of and its intended use of any
 statement made by any defendant inculpating any other defendant, the use of which as evidence
 would raise Bruton issues.


                                                   12
Case 1:19-cr-00127-AMD-ST Document 66 Filed 03/27/20 Page 13 of 13 PageID #: 335
 March 27, 2020                                                                   U.S. v. Celli
 A.U.S.A. Kayla Bensing

                 43.   State whether any witness or prospective witness was hypnotized. If so,
 describe the circumstances surrounding the hypnosis and provide copies of the video and/or tape
 recordings used to memorialize the hypnotic procedure.

                 44.     The government is requested to produce all correspondence and
 memoranda of agencies and organizations that participated in the investigation resulting in the
 instant indictment, to the extent that such correspondence and memoranda reflect non-privileged
 factual matter and witness statements. It is understood that such material will be edited/redacted
 to protect matter privileged from discovery.

 G. Bill of Particulars

                 We request a bill of particulars in connection with the above-referenced case. This
 request for a bill of particulars does not seek theories of the prosecution. Nor does it seek the
 government’s evidence. Rather, these requests simply try to isolate each and every criminal or
 wrongful act, which will need to be defended against at trial. Such notice is consistent with
 Second Circuit law. See United States v. Davidoff, 845 F.2d 1151, 1154 (2d Cir. 1988); United
 States v. Bortnovsky, 820 F.2d 572, 572-75 (2d Cir. 1987) (per curiam).

                 .


                                                             Sincerely,


                                                             s/
                                                             Michael O. Hueston



 cc:     Clerk of the Court




                                                 13
